OFFICE OFTHEATTORNEY             GENERAL    OFTEXAS       /


QmAcn c. MANN
 A-“”  .s*-




     Ronorab,leli.B. Baker
     count]rMitoxllay
     Folsaan county
     Coleaan, Gmaa




                                              e minutes or the colema
                                                         c 8, 19JO la
                                                         ting twe alamt3ntary
                                      hlte Cbapsl of the %nteamial Ron1
                                       Bo. a oulu up ror ooFmiberatlon.
                                       regardlw, the lttex rpoa yhrcl,fcmt~inccs,
                                       uorl, xx, Plexoe, xl-i 3-i.a. lRlxtxl*
                                 (10uawU~0t16 belief oi all that   mob a
            ~ntaplag wowl8 Kreatly laareaoe tbe sfliaLsao~~   oi theft
            OlenmntrrJ~ aobool. So at thr in8tWO6    of the &IJem aad
            White CbaDOl Gchcml Dl8trict aaffwith the 001LQUxraMO
            of tho Centannie Bohool.Board, ths xeptlsetasking @cm-
            sall?rrt.ionof the two j&mfmtUy 6Ubd.6     iQX the
            easula~   year   wan   granted.*
                “i’cr the sahool       year 1939-40 lt sees8         there
         a:11 be 29 clezsntarp           pupils     in the Y:hite Chapel
         elementary      school dlstrlct.          A number or tho patrons
         of this     local   elementary      district     Oeslro to have their
         clc%entary      school    rcestabllehed.         The school    board doea
         sot xisb t6 do thlh* thereiore               3 would like to bavr.
         your opinion      ns to vhether ttlls         local   board 1s obli&rA
         to reestablish       this    sohool.      Also,   would the aountf
         board of &ohool trunteee have any authority                   in the
         roattcr7”

            k Careful    search    of the statutes       relstln@    to rural   high
schooi  Ofstrlctn   does not revenl        any provision       exprearly   reQuiring
that elementary    schools    rlthin    the rural hi@ eohool dlstrlot            sntst
be mastabllshsU     after    they have beian dlroontlnued.or           oonsoll&tod.

                mtiole     petri,    hevised     Clvll    statutc8,      1925;   provlaer       ar
f OlLovm :

                “The oounty board of school                   Qwsteas       ahall   not hare
         the authority         to abollch       or oonsolldate          any elementary
         school    district       almaay       eotabllshei3        axoopt upon ths ooto
         cr a majority or the walliled                    eleotoro      re~lding     In suoh
         elemntary        Olstrlct;       provided      that when any mohoolrith-
         in tin elementary          alatrlot      rtdls     to he*? nn lrorags daily
         attendance       the preoedin&         year of at hlsaettwenty pupil.8
         it may be dlaoontlnued              by t&o board or trwteaa                of Said
         rural high sohool dlstrlot,                 and aald dlatrlot            mar be oon-
         solldated      by the oounty board at sohool                    trumteeo    nlth
         ame other dlstrlat or dI8trlatr                      tar elemcntary8ohool
         purposes;      provided       that it tberc          la more than one *mite
         or one aolomd           sohool     in ,euoh elementary            sohool dlstrlot
         the board of trustee8              of the aaid rural           high school al*-
         tricts    ‘or an independent           dlstrlot,        as the csee my be,
         rz~y aonsolldate         such white        or oolorsd .sdhoole           or $ho
         elementary       district;       end provlaed          that the board OS trustees
         of a rural high sohocl               Oiatrlot      stay transfer       the pupila
         of one elementary            dlatriet      to another within            the rural
         hl(rb satiooi dlstriot, nben~ the transfer                      1s made tram an
         nlencntary       aifmm          df lower olaerirIoatfon               to one of
         hlpber     ohseffloation;            and provlaea         further     that the bcmrd
         Or tNStoS8         Of #I rYrtd high 80h001 a;StrfOt riW tXWIrar
         pupils     from an elerentary            dli%trlOt       to any Other elOm8nt6rY
         dlatrict      within     the rural       h&h eohool district UDQIIWpll-
         oatlon     or tho pamnts           or:&uardlan         of the said pupils.
Eon.   i . i:. iieher,   $3.



              “K~encvcr     :Ine :.r more eo.mon      cchool dietriots
       are onncsed      tc a cozzon mhool        district       or to an
       5ndepondc:it     d?atrIct    under the provjsione          of tieotion      1,
       euch coumn or Independent          district        shell   maintain
       elemntery      oehoole     of huoh clssslfIoatIon           as the oouuty
       board xay dt+elghate        In eaoh Clatriot 80 qnexed,                for. the
       wee length       or term provided     for the schools oi-the
       said covmx; ochooi dlatrlct         or lndepandent           dlstrlct.
       provided    such schools      may be dlsooatlnuod          by the looal
       board oi truotoes         when the average      dally     attendanoe       of
       er:y such eohoola       for the preceding       year is lee8 than
       twenty.”

                You do not state        in .your letter      that the board of trustees
of the rural hlph ochool district                 evsr dlscontlnued       the White Chapel
alemmtary        nchool dirtrlct       abut we armme suah Is the ease slnoe
the order of the oouuty board reoites                   that the purported ooneollda-
tion was kith the cohourrenoe               of the rural high mhool            board.  Tou
~111 note that krtlule            2929t plaoea       the authority     to dlroontlnuo
an elementary        school     In the board of truataea          or the rural hlgb
sohool     distrlot     and not Iu the oounty board of sahool                trueteao.
Tbe oountq board of school              trustees     Ia authorlaed     to consolidata
euoh elemntary          dIetrIots     under uertoln oonditlons          r:lth another
district      for clomontary       school     purposea,     but In this     commotion   wa
call     your attention       to the order entsred          by the Colman       County
imbool     Eoard which doe8 not purport              to ‘aonsolldate     the two olamen-
tary eoboole exoept *‘top the enauin& vear.a

             In Chastein    v. kauldlaa     (T. C. A. 1Osb) 32 S. :;. (2d)
2tJ5, the court tacitly       approved   an agreenient that an elementary
school   would be keeatabllahed        or resumed wider oertaln    conditIonS,
however,   in that aa6e tho average         attendance during the last
preoeding    sess!on   wag as mch or more than twenty elcmental?y          pupIla.
5.0 cell  t&is to your attention        lnaemuch aa it Is possible     that 8oxv.e
euch aCroe=ent     mleht have been made with retcrence        to the &bite
Chapel elementary      sahool    in view of the wording    or the mlnutell Or
the oounty sehoo 1 board.

               i‘be power   of the board oi trusteea       of the rural distrlat
to dlsaontinue       an elementary    sohool   Is not. .depenbent   upon,the  possi-
bility     of ho% meny elementary      pupila   there will be In the sohool
dietriot      for the current     year but it Is provided      that *when any
sohool rlthin       my slomantary     district    Sails   to have an avera&e
dally    attendanoe     the preosdlng    yoar of at lea&      twenty pupils It IMP
     disoontinucd      by the board of trustees        of aa%Q rural high oohool
d:striot.”
Eon.   VI. B. Baker,   #4.



              Based upon the faota      a8 subialtted  by you, It la our
opinion    thet the local    board of     the rural high school  district
le not    required  to reestablish      the Yhlte Chapel Elementary
Gohool    Xstrlct   for the sohool      year 1939-40.

            We are further    of the opinion      that the county board of
aohool trustee8    1s not authorized   to reestablieh       an elementary
aoh     within   a rural  high SObOo di8trlat         where the board of
t-tees     of said rural   high school   dftirlot      ha6 dleoontinued
suoh elementary    eohool ae provided    by law.


                                                     Yours   very   truly

                                                ATTORIJEY OgNgRbL OF ‘IgXAB




                                                                     Aaaistant